                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LINDA SALCHERT,

       Plaintiff,

     v.                                                           Case No. 19-CV-1552-SCD

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Linda Salchert applied for Social Security benefits in 2015, alleging that she is disabled

based on various physical and mental impairments. Following a hearing, an administrative

law judge (ALJ) denied benefits in 2018, finding that Salchert remained capable of working

notwithstanding her impairments. Salchert now seeks judicial review of that decision, arguing

that the ALJ erred in assessing her residual functional capacity (RFC) and relying upon the

testimony of a vocational expert (VE) at step five in the sequential evaluation process. The

Commissioner contends that the ALJ did not commit an error of law in reaching her decision

and that the decision is otherwise supported by substantial evidence. Because Salchert has not

demonstrated that the ALJ erred in formulating her RFC, any error at step five is harmless,

as the ALJ determined in the first instance that Salchert remained capable of performing her

past jobs as a marketing communications representative and an office manager. Accordingly,

the Commissioner’s decision will be affirmed.




          Case 1:19-cv-01552-SCD Filed 09/21/20 Page 1 of 17 Document 23
                                              BACKGROUND

           Salchert was born on August 4, 1969. R. 424. 1 After graduating high school, she

attended the University of Wisconsin-Stout, earning a degree in business administration in

1992. R. 424–25, 929. From 1992 until 2001, Salchert worked as a marketing administrator

for a cable company. R. 425–26, 707. She also sold Avon products out of her home and later

worked for a few years as a marketing representative at a telephone co-op. R. 426–30, 707. In

2006, Salchert got a new job as an office manager for a process-serving company. R. 431–34,

707. While performing that job, Salchert began having constant leg pain and feeling extremely

fatigued. R. 435–36. She also experienced dizziness, had pain in her wrists and hands, and

experienced difficulty handling stress. R. 436–37. Salchert quit the office manager job in

February 2014 because her employer stopped paying her; she hasn’t worked since then. R.

434, 706.

           In March 2015, Salchert applied for disability insurance benefits from the Social

Security Administration (SSA), alleging that she became disabled on September 1, 2014,

when she was forty-five years old. R. 630–36. Salchert asserted that she was unable to work

due to fibromyalgia, benign paroxysmal positional vertigo, depression, and chronic fatigue.

R. 706. In addition to pain and exhaustion, she reported problems remembering, completing

tasks, concentrating, and understanding. R. 717, 719. In May 2015, Salchert underwent a

psychological consultative examination by Robert J. Schedgick, PhD. See R. 926–39. After

administering a series of psychological tests, Dr. Schedgick concluded that Salchert could

understand, remember, and carry out simple and complex instructions; adequately interact




1
    The transcript is filed on the docket at ECF No. 9-3 to ECF No. 9-38.
                                                         2


            Case 1:19-cv-01552-SCD Filed 09/21/20 Page 2 of 17 Document 23
with supervisors, co-workers, and peers; and adequately focus and concentrate for at least two

hours, maybe even longer. R. 938.

       Salchert’s application was denied first at the state-agency level by the Wisconsin

Disability Determination Bureau. See R. 482–506. Ellen Rozenfeld, PsyD, evaluated

Salchert’s mental impairments at the initial level of review. See R. 487–88. Based on her review

of the record, Dr. Rozenfeld determined that Salchert suffered from a non-severe affective

disorder. Id. As for the “paragraph B criteria,” Dr. Rozenfeld concluded that Salchert had a

mild restriction of activities of daily living; no difficulties in maintaining social functioning;

mild difficulties in maintaining concentration, persistence, or pace; and no repeated episodes

of decompensation of extended duration. R. 487. Thus, according to Dr. Rozenfeld, Salchert

did not have any functional limitations resulting from her mental impairments. See id. Pat

Chan, MD, evaluated Salchert’s physical impairments. See R. 489–93. Dr. Chan determined

that Salchert was capable of skilled, light exertional work, provided she avoided concentrated

exposure to hazards like machinery or heights. R. 490–91.

       Salchert did not allege any changes in her conditions or any new conditions in her

request for reconsideration. R. 726–27. At the reconsideration level, her mental impairments

were evaluated by Lisa Fitzpatrick, PsyD, and her physical impairments were evaluated by

Ronald Shaw, MD. See R. 500–05. The findings of Dr. Fitzpatrick and Dr. Shaw mirrored the

findings of the initial state-agency consultants save for one thing: Dr. Shaw concluded that

the environmental limitations opined by Dr. Chan no longer applied, as Salchert’s vertigo had

resolved. See id.

       After her application was denied at the state-agency level, Salchert requested an

administrative hearing before an ALJ. R. 516–17. In a pre-hearing brief, Salchert reserved her

                                                3


         Case 1:19-cv-01552-SCD Filed 09/21/20 Page 3 of 17 Document 23
right to object to the substance of the VE’s hearing testimony. R. 826. Salchert, along with

her attorney, appeared via video before ALJ Mattie Harvin-Woode on August 15, 2018. R.

418–81. At the time of the hearing, Salchert was living with her husband and their two

daughters, ages twenty-one and eighteen. R. 455.

       Salchert testified that her impairments cause constant, daily pain and chronic fatigue

and that her medications cause her to feel “very fuzzy” and “a little loopy.” R. 437, 440–48.

She also reported that “every once in a while” her fingers and hands “get really stiff ” and she

gets “some tremors in [her] hands.” R. 450. Because of these issues, she can type and write

“only for so long” and “it’s more difficult to do buttons.” R. 452, 454. As for her mental-

health symptoms, Salchert testified that she feels depressed every day, she has difficulties

concentrating (in her words, “the fibro fog”), she’s irritable, she has “really bad” anxiety, she

needs reminders for medical appointments and to take her medications, she’s easily distracted,

and she “would have a very hard time keeping up or being in a fast-paced environment.” R.

448–53.

       Deborah Determan, an impartial VE, testified at the hearing as well. See R. 463–79.

She was first questioned by the ALJ. Determan testified that Salchert had two past relevant

jobs: marketing communications rep (semi-skilled, performed at the sedentary exertional

level) and office manager (skilled, sedentary). R. 463–64. According to Determan, a

hypothetical person with Salchert’s age, education, and work experience could still perform

her past jobs if she were limited to a restricted range of light work. R. 464–65. That person

could also perform other unskilled, light jobs, including, for example, information clerk (DOT

code 237.367-018), photocopy machine operator (DOT code 207.685-014), and toll collector

(DOT code 211.462-038). R. 465. Determan estimated that there were approximately 70,000

                                               4


          Case 1:19-cv-01552-SCD Filed 09/21/20 Page 4 of 17 Document 23
information clerk jobs; 10,000 photocopy machine operator jobs; and 190,000 toll collector

jobs in the national economy. Id.

       Determan was then questioned by Salchert’s attorney. Counsel first asked Determan

how her testimony would change if additional restrictions were added to the hypothetical.

Determan indicated that the hypothetical person could not perform her past relevant work if

she were limited to occasional handling and fingering or to unskilled work. R. 469. According

to Determan, a limitation to occasional handling and fingering would also eliminate the other

unskilled, light jobs she provided. R. 470.

       Next, counsel questioned Determan about her job-number estimates. When asked if

these job-number estimates were specific to the DOT code provided or representative of other

jobs, Determan replied,

       Well, the number is an estimate of the Department of Labor and other entities
       that collect information. They collect it and categorize it by SOC codes and each
       SOC code typically has several DOT codes under it. So . . . the number is the
       total for all of the occupations or all of the DOT codes that are listed under that
       SOC code. So the numbers that I provided are estimates.

R. 475–76. As for the source of this data, Determan explained,

       I utilize a computer program entitled OccuBrowse and what that does is compile
       the Government information. They use Government publications that are
       produced by the Bureau of Labor Statistics and that’s compiled through surveys
       conducted by the Census Bureau and the Bureau of Labor Statistics. Oh, the
       statistical data is gathered based on the SOC, which is the standard occupational
       classification.

R. 476. Determan indicated that OccuBrowse does not break out the SOC estimate by DOT

code. R. 476. Counsel then asked Determan how she determined the number of jobs for the

specific DOT codes she provided. R. 476–77. Determan responded, “Well, as I indicated it is

an estimate. I look at the number of DOT codes and the total number of the positions listed

under the SOC. I divide that by the number of DOT codes under the SOC.” R. 477. Counsel
                                            5


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 5 of 17 Document 23
followed up this answer by asking Determan for the SOC codes for the jobs she cited. Id. The

ALJ interjected, saying “the SOC codes are not relevant here.” Id. Counsel objected, arguing

that the ALJ was preventing him from questioning the witness. Counsel then moved on,

asking Determan if there was a scientific or statistical basis for her methodology. R. 478.

Determan largely repeated her previous answer: “Well, if we take the total number and

divided it—the total SOC and divide it by the number of DOT codes we’re getting an average

for each DOT code and, as I indicated previously, the numbers that I provide or that can be

provided are estimates.” Id. Counsel objected again, arguing that Determan’s process was not

a reliable method for estimating jobs. Id.

       The ALJ then took over the examination, and the following exchange took place:

               Q       Ms. Determan, the method that you just discussed and described
       to us, is that a method that’s typically used in a vocational community for
       providing and determining the number of jobs in the national economy for
       specific positions?

              A       Yes, it is.

              Q      Okay, and did you rely upon not only this method, but the
       underlying data that you discussed, the DOL, from OccuBrowse, the Census
       Bureau and the ELS, that data that’s gathered from the Government?

              A       Yes, and ––

               Q     And that, in your opinion, is that a reliable source and is that a
       reliable method as you described in coming up with these DOT numbers?

             A     I think it’s a reliable source. The DOT and [INAUDIBLE] are
       other methods, but we can only work with the data that we have from the
       Government.

              Q      But do you find the method reliable in providing information
       across the base [PHONETIC] as an answer [PHONETIC].

              A       Yes, I do.

R. 478–79. No further questions were asked of Determan. See R. 479.
                                           6


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 6 of 17 Document 23
       Applying the standard five-step process, see 20 C.F.R. § 404.1520(a)(4), on September

25, 2018, the ALJ issued a written decision concluding that Salchert was not disabled. See R.

76–98. The ALJ determined that Salchert had not engaged in substantial gainful activity

during the period from her alleged onset date (September 1, 2014) through her date last

insured (December 31, 2017). R. 81. The ALJ found that Salchert’s severe impairments—

right plantar fasciitis, fibromyalgia, right wrist injury, vertigo, and myalgia/myositis—limited

her ability to work but didn’t meet or equal the severity of a presumptively disabling

impairment. R. 82–84. According to the ALJ, Salchert’s mental impairments (depression and

anxiety) did not cause more than a minimal limitation in her ability to perform basic mental

work activities; thus, they were non-severe. Id. In making this finding, the ALJ gave “great

weight” to the opinions of the state-agency consultants, Dr. Schedgick, Dr. Rozenfeld, and

Dr. Fitzpatrick, and “little weight” to the opinions of Salchert’s treating provider, Kristen

Henke, PhD, and psychotherapist, Ashlee Rahmlow, LCSW. R. 83.

       The ALJ next determined that Salchert had the residual functional capacity (RFC) to

perform light work with the following additional limitations and allowances:

      She can frequently kneel, stoop, crouch, crawl, and climb ramps or stairs;

      She must avoid concentrated exposure to work hazards, such as heights and
       large, moving machinery; and

      She must have the option to sit every forty-five minutes for one to two minutes
       to alleviate discomfort.

R. 84. In assessing her RFC, the ALJ did not fully credit Salchert’s allegations about the

severity of her impairments. R. 84–87. As for the medical opinion evidence, the ALJ gave

“some weight” to the opinions of Dr. Chan and Dr. Shaw, the reviewing state-agency

physicians; “some weight” to the opinions of Mossadiq Jaffri, MD, a treating provider; “little

                                               7


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 7 of 17 Document 23
weight” to the opinions of Elzbieta Perry, MD, Salchert’s rheumatologist; and “no weight” to

the opinions of Sara Kolell, a treating nurse practitioner. R. 87–88. The ALJ determined that,

in light of the above RFC, Salchert could perform her past jobs as a marketing

communications representative and an office manager; therefore, she was not disabled. R. 88–

90. As an alternative finding, the ALJ determined that, based on the VE’s testimony, there

were other jobs that existed in significant numbers in the national economy that Salchert could

have performed, including an information clerk, a photocopy machine operator, and a toll

collector. R. 89–90. In making this alternative step-five finding, the ALJ overruled counsel’s

objections, concluding that the VE’s job information was reliable. R. 90.

       After the SSA’s Appeals Council denied review, see R. 1–7, making the ALJ’s decision

the final decision of the Commissioner of Social Security, see Loveless v. Colvin, 810 F.3d 502,

506 (7th Cir. 2016), Salchert filed this action on October 24, 2019, see ECF No. 1. The matter

was reassigned to me in April 2020 after all parties consented to magistrate-judge jurisdiction

under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b). See ECF Nos. 12, 17. The matter is fully

briefed and ready for disposition. See ECF Nos. 10, 21, 22.

                            APPLICABLE LEGAL STANDARDS

       “Judicial review of Administration decisions under the Social Security Act is governed

by 42 U.S.C. § 405(g).” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010)). Pursuant to sentence four of § 405(g), federal courts have

the power to affirm, reverse, or modify the Commissioner’s decision, with or without

remanding the matter for a rehearing.

       Section 205(g) of the Act limits the scope of judicial review of the Commissioner’s

final decision. See § 405(g). As such, the Commissioner’s findings of fact shall be conclusive

                                                 8


         Case 1:19-cv-01552-SCD Filed 09/21/20 Page 8 of 17 Document 23
if they are supported by “substantial evidence.” See § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)) (other citations omitted). The ALJ’s decision must be affirmed if it is

supported by substantial evidence, “even if an alternative position is also supported by

substantial evidence.” Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004) (citing Arkansas v.

Oklahoma, 503 U.S. 91, 113 (1992)).

       Conversely, the ALJ’s decision must be reversed “[i]f the evidence does not support

the conclusion,” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (citing Blakes v. Barnhart,

331 F.3d 565, 569 (7th Cir. 2003)), and reviewing courts must remand “[a] decision that lacks

adequate discussion of the issues,” Moore, 743 F.3d at 1121 (citations omitted). Reversal also

is warranted “if the ALJ committed an error of law or if the ALJ based the decision on serious

factual mistakes or omissions,” regardless of whether the decision is otherwise supported by

substantial evidence. Beardsley, 758 F.3d at 837 (citations omitted). An ALJ commits an error

of law if his decision “fails to comply with the Commissioner’s regulations and rulings.”

Brown v. Barnhart, 298 F. Supp. 2d 773, 779 (E.D. Wis. 2004) (citing Prince v. Sullivan, 933 F.2d

598, 602 (7th Cir. 1991)). Reversal is not required, however, if the error is harmless. See, e.g.,

Farrell v. Astrue, 692 F.3d 767, 773 (7th Cir. 2012); see also Keys v. Barnhart, 347 F.3d 990, 994–

95 (7th Cir. 2003) (citations omitted).

       In reviewing the record, this court “may not re-weigh the evidence or substitute its

judgment for that of the ALJ.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (citing

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Rather, reviewing courts must

determine whether the ALJ built an “accurate and logical bridge between the evidence and

                                                9


         Case 1:19-cv-01552-SCD Filed 09/21/20 Page 9 of 17 Document 23
the result to afford the claimant meaningful judicial review of the administrative findings.”

Beardsley, 758 F.3d at 837 (citing Blakes, 331 F.3d at 569; Zurawski v. Halter, 245 F.3d 881, 887

(7th Cir. 2001)). Judicial review is limited to the rationales offered by the ALJ. See Steele v.

Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95

(1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996)).

                                                   ANALYSIS

           Salchert contends the ALJ erred in (1) failing to sufficiently explain why limitations in

handling or fingering were not included in the RFC assessment; (2) failing to accommodate

her non-severe mental impairments; and (3) relying on the VE’s job-number testimony.

I.         Handling and Fingering Limitations

           Salchert first argues that the ALJ did not sufficiently address her handling and

fingering limitations. She acknowledges the ALJ mentioned her allegations of fatigue and

hand pain but asserts that the ALJ’s only reasons for discounting these allegations—normal

range of motion and a lack of synovitis—were deficient because such findings do not involve

fibromyalgia. Salchert also points to the fibromyalgia questionnaire completed by Dr. Perry,

her rheumatologist, wherein Dr. Perry opined that Salchert could handle and finger only

occasionally, as well as other medical records she claims corroborate her hand complaints.

The ALJ’s failure to address Salchert’s handling and fingering limitations was material,

according to Salchert, as the VE testified that a hypothetical person in Salchert’s position

would not be able to perform her past work or the other light-work jobs identified by the VE

if she were limited to occasional handling and fingering. See ECF No. 10 at 16–19.2


2
    All citations to Salchert’s briefs reflect the pagination provided by CM/ECF.
                                                        10


            Case 1:19-cv-01552-SCD Filed 09/21/20 Page 10 of 17 Document 23
       Between steps three and four of the sequential evaluation process, the ALJ must

determine the claimant’s RFC—that is, the most she can do despite her physical and mental

limitations. 20 C.F.R. § 404.1545(a)(1); see also Social Security Ruling (SSR) 96-8p, 1996 SSR

LEXIS 5, at *2 (July 2, 1996). ALJs must assess a claimant’s RFC “based on all of the relevant

evidence in the case record, including information about the individual’s symptoms and any

‘medical source statements.’—i.e., opinions about what the individual can still do despite his

or her impairments.” SSR No. 96-8p, 1996 SSR LEXIS 5, at *5–6. “The RFC assessment must

address both the remaining exertional and nonexertional capacities of the individual.” Id. at

*15. “Exertional capacity addresses an individual’s limitations and restrictions of physical

strength and defines the individual’s remaining abilities to perform each of seven strength

demands: Sitting, standing, walking, lifting, carrying, pushing, and pulling.” Id.

“Nonexertional capacity considers all work-related limitations and restrictions that do not

depend on an individual’s physical strength . . . . It assesses an individual’s abilities to perform

physical activities such as postural (e.g., stooping, climbing), manipulative (e.g., reaching,

handling), visual (seeing), communicative (hearing, speaking), and mental (e.g.,

understanding and remembering instructions and responding appropriately to supervision).”

Id. at *16. “The RFC assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).” Id. at *19.

       The ALJ here did not err in assessing Salchert’s nonexertional capacity to handle and

finger. As Salchert concedes, the ALJ discussed her general allegations of pain and fatigue, as

well as her specific complaint of hand pain and her alleged inability to type for too long. See

R. 85. The ALJ, however, determined that Salchert’s allegations were not consistent with or

                                                11


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 11 of 17 Document 23
supported by the record. See R. 85–88. In reaching this finding, the ALJ discussed in detail

the objective medical evidence, which showed normal upper-extremity strength; normal

sensation; normal range of motion in her shoulders, arms, wrists, and hands; normal muscle

tone; no synovitis (i.e., inflammation in the soft tissue that lines the joints) in her hands; and

wrists, elbows, and shoulders without effusions (i.e., fluid around the joints). See R. 85 (citing

Ex. 2F/12–13 [R. 860–61]); R. 85–86 (citing Ex. 1F/10 [R. 845]); R. 86 (citing Ex. 11F/22

[R. 1421], Ex. 7F/7 [R. 981], Ex. 19F/60 [R. 1887], Ex. 7F/134 [R. 1108]). The ALJ also

noted times when Salchert reported improvement in her symptoms. See R. 86 (citing Ex.

2F/40 [R. 888], Ex. 2F/54 [R. 902], Ex. 19F/4 [R. 1831]). And the ALJ explained that, in

her function reports, Salchert indicated that she had no trouble with personal care activities

and that she could do her laundry and wash dishes—that is, activities at odds with her alleged

limitations handling and fingering. See R. 87 (citing Ex. 3E/2–3 [R. 713–14]).

       Salchert attempts to downplay this objective medical evidence, arguing that none of it

contradicts her complaints of hand pain. I disagree. The ALJ did not, as Salchert suggests,

reject her complaints of disabling pain from fibromyalgia based solely on her demonstrating

full range of motion and no synovitis upon examination. Rather, the ALJ cited medical facts

and nonmedical evidence that contradicted the severity of the specific functional limitations

she claimed concerning her hands and fingers.

       But the ALJ did not stop at the objective medical evidence and Salchert’s reported

activities. Dr. Chan and Dr. Shaw, the state-agency physicians, both determined that Salchert

was capable of light work without any postural or manipulative limitations. See R. 489–91,

503–04. The ALJ assigned some weight to these opinions, explaining that they were generally

consistent with the record. R. 87. However, the ALJ determined that Salchert’s physical

                                               12


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 12 of 17 Document 23
impairments required further postural limitations not assessed by Dr. Chan or Dr. Shaw. The

ALJ also relied in part on the opinion of Dr. Jaffri, one of Salchert’s treating providers. See

R. 87. In February 2018, Dr. Jaffri completed a medical source statement in which he

indicated that Salchert could sit for at least six hours in an eight-hour workday, stand/walk

for at least six hours, frequently lift ten pounds, and occasionally lift fifty pounds. See R. 1500–

01. Dr. Jafri further indicated that Salchert did not have any limitations in the use of her hands

or upper limbs. See R. 1501–02. Although the ALJ didn’t think Salchert could lift fifty pounds

and believed that the record supported additional postural limitations not reported by Dr.

Jafri, the ALJ adopted the rest of his opined limitations. R. 85. Thus, the ALJ’s RFC

assessment was more restrictive than the opinions of the reviewing state-agency physicians

and Salchert’s own doctor. Salchert does not take issue with the ALJ’s evaluation of these

doctors’ opinions.

       Instead, Salchert focuses on Dr. Perry, who opined in May 2018—more than four

months after the date last insured—that Salchert could use her hands and fingers, respectively,

for only thirty percent of an eight-hour workday (among other limitations). R. 1803. The ALJ

assigned little weight to Dr. Perry’s opinion, finding it “not consistent with the evidence of

record.” R. 87. The ALJ explained that, despite pain and dizziness, Salchert “generally had

normal coordination, posture, extremity strength, sensation, and gait.” Id. (citing Ex. 1F/10

[R. 845], Ex. 2F/12–13 [R. 860–61], Ex. 7F/7 [R. 981], Ex. 11F/22 [R. 1421], Ex. 19F/60

[R. 1887]). The ALJ further noted that, in 2016, Salchert “reported that she was back to her

regular activities, without vertigo symptoms.” R. 87 (citing Ex. 11F/24 [R. 1423]). Salchert

does not explicitly challenge the weight afforded to Dr. Perry’s opinions; in any event, the

ALJ provided “good reasons” to discount them. See 20 C.F.R. § 404.1527(c).

                                                13


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 13 of 17 Document 23
       Salchert does cite to medical records that purportedly corroborate her claimed

handling and fingering limitations. See ECF No. 10 at 18. These records, however, are merely

her subjective reports to doctors, see R. 842, 1030, 1034, 1854, which the ALJ reasonably

discounted. Moreover, the records largely concern Salchert’s general fibromyalgia symptoms

and reported flare-ups. Salchert does not explain how the records that do mention issues with

her hands and fingers, R. 1034 (rating her pain level as 5, “mainly in her fingers and left heel”),

1854 (“She also recently noticed more stiffness in her hand joints. She has difficulty typing on

the keyboard.”), demonstrate that she can engage in such activities only occasionally.

       Because Salchert’s claimed limitations handling and fingering were not supported by

the objective medical evidence, Salchert’s reported activities, or the medical opinion evidence

in the record, the ALJ reasonably did not include any such limitations in the RFC assessment.

II.    Mental-Health Limitations

       Next, Salchert argues that the ALJ failed to include any mental-health limitations in

the RFC assessment. See ECF No. 10 at 19–22. At step two, the ALJ determined that

Salchert’s depression and anxiety “did not cause more than minimal limitation in [her] ability

to perform basic mental work activities.” See R. 82–84. Salchert does not challenge this

finding. In fact, she concedes that “the record does not establish significant limitations.” ECF

No. 10 at 22. She nevertheless faults the ALJ for not addressing her non-severe mental

impairments in the RFC assessment.

       It’s true that, “[i]n assessing RFC, the [ALJ] must consider limitations and restrictions

imposed by all of an individual’s impairments, even those that are not ‘severe.’” SSR 96-8p, 1996

SSR LEXIS 5, at *14. But Salchert has not identified any mental-health limitations that the

ALJ omitted and should have included in the hypothetical question and RFC. See Jozefyk v.

                                                14


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 14 of 17 Document 23
Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (ruling any error in RFC harmless in part because

plaintiff hypothesized no additional restrictions). She points out that the ALJ determined at

step two that she had “mild” limitations in the activities of daily living and in concentration,

persistence, or pace, see R. 83–84, but she doesn’t explain how these findings—which the ALJ

explicitly noted did not constitute an RFC assessment, R. 84—translated into any functional

limitations. Likewise, Salchert merely speculates that limiting her to a lower level of skill work

may have precluded her past relevant work.

       Notwithstanding the deficiencies of Salchert’s argument, it was reasonable for the ALJ

not to include any mental-health limitations in the RFC assessment. At step two, the ALJ

discussed Salchert’s relatively unremarkable mental-status examinations. See 82–83. While at

times Salchert presented as tearful, distressed, anxious, and distractible, she consistently

exhibited normal fund of knowledge, attention, concentration, language, and memory;

normal appearance; good eye contact; normal speech; normal orientation; above average

intellectual functioning; unremarkable thought content; appropriate insight; and intact

judgment and thought process. See, e.g., R. 845, 981, 1271, 1277–79, 1282–84, 1288, 1831.

The ALJ further noted that Salchert “was discharged from counseling in May of 2017 because

she failed to keep appointments” and that “her provider noted that [her] condition was

somewhat improved.” R. 82–83.

       The ALJ also relied on the opinions of the state-agency psychologists. Dr. Schedgick

performed a consultative psychological examination in May 2015. See R. 926–40. He reviewed

some medical records, interviewed Salchert, and administered a mental-status exam.

Ultimately, Dr. Schedgick concluded that Salchert could understand, remember, and carry

out simple and complex instructions; adequately interact with supervisors, co-workers, and

                                               15


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 15 of 17 Document 23
peers; and adequately focus and concentrate for at least two hours. R. 938. Likewise, the

reviewing state-agency psychologists, Dr. Rozenfeld and Dr. Fitzpatrick, determined that

Salchert’s mental impairments were non-severe; they did not assess any functional limitations.

See R. 487–88, 500–01. The ALJ assigned these three opinions great weight, finding them

consistent with Dr. Schedgick’s objective testing and Salchert’s unremarkable mental-status

exams. See R. 83. Salchert does not challenge the ALJ’s evaluation of these opinions.

       The best evidence in support of Salchert’s claimed mental-health limitations comes

from her treating psychotherapists, Dr. Henke and Ms. Rahmlow. Both therapists opined that

Salchert had marked limitations in mental functioning; Dr. Henke further opined that Salchert

was incapable of even low-stress jobs. See R. 1510–19, 1821–27.3 The ALJ assigned little

weight to these opinions, finding them unsupported by the objective findings during the

consultative exam and other mental-status exams. See R. 83 (citing Ex. 3F/4–6, 8, 10 [R. 929–

31, 933, 935], Ex. 7F/7 [R. 981], Ex. 9F/4, 10–12, 15–17, 21 [R. 1271, 1277–79, 1282–84,

1288], Ex. 19F/4 [R. 1831]). Again, Salchert does not challenge the ALJ’s evaluation of these

medical opinions; in any event, the ALJ provided “good reasons” to discount them. See 20

C.F.R. § 404.1527(c).

       Because the medical record did not support any functional limitations stemming from

Salchert’s non-severe mental impairments, the ALJ reasonably did not include any in the RFC

assessment.




3
 Ms. Rahmlow also noted that she couldn’t answer several questions because they were outside her area of
expertis. R. 1821, 1823.
                                                  16


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 16 of 17 Document 23
III.   Reliability of the VE’s Job-Number Estimates

       Finally, Salchert argues that the ALJ’s step-five finding lacks adequate foundation

because the ALJ failed to ensure that the VE’s methodology for producing her job-number

estimates was reliable, the ALJ denied Salchert the ability to cross-examine the VE about her

job-number estimates, and the ALJ failed to sufficiently resolve Salchert’s objection to the

VE’s testimony. See ECF No. 10 at 22–30. The ALJ, however, did not rely on this portion of

the VE’s testimony when she determined that Salchert remained capable of performing her

past relevant work. In other words, Salchert’s claim was denied at step four, not step five;

indeed, the ALJ explicitly stated that her step-five finding was “[i]n the alternative,” meaning

it wasn’t necessary to the ultimate outcome. See R. 88–91. And Salchert has not demonstrated

that the ALJ erred at step four. Thus, even if the ALJ’s step-five finding is unsound, any error

in reaching that finding is harmless.

                                        CONCLUSION

       For all the foregoing reasons, I find that Salchert has not demonstrated that the ALJ

committed reversible error in formulating her RFC. Thus, the Commissioner’s decision is

AFFIRMED. The clerk of court shall enter judgment accordingly.

       SO ORDERED this 21st day of September, 2020.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                              17


        Case 1:19-cv-01552-SCD Filed 09/21/20 Page 17 of 17 Document 23
